Russell, J.
1. Where personal property has been left by the owner with an agent, to be kept by the latter until called for, and the agent refuses to deliver it on demand, a possessory warrant will lie for its recovery, Meredith v. Knott, 34 Ga. 222; Sheriff v. Thompson, 116 Ga. 436 (42 S. E. 738); Allen v. Wheeler, 121 Ga. 277 (48 S. E. 923). In such a *556ease the general rule that the possession must have been acquired eithei violently or fraudulently does not apply.
Decided October 7, 1913.
Petition for certiorari; from Fannin superior court — Judge Morris. December 31, 1912.
Thomas A. Brown, Samuel Allen, for plaintiff in error.
2. Under the evidence it did not appear that the defendant in the possessory warrant had been in peaceable possession of the property in question, in his own right, for four years prior to the suing out of the warrant; and the dismissal of the warrant would not have been authorized upon thi theory that the defendant’s possession must be presumed to be lawful. It appeared without dispute, from the allegations of the petition for eeu tiorari, that it had not been as much as two years since the plaintiff in the possessory warrant had the right to demand the return of thi deed. New v. LeHardy, 46 Ga. 616; McLeod v. Bozeman, 26 Ga. 177.
3. The court erred in refusing to sanction the certiorari.

Judgment reversed.